MANN, Judge.
McAfee contends that he was convicted of assault with intent to commit murder in the second degree on insufficient evidence because he was barefooted when he kicked Police Officer Gaddis in the face. This argument is fallacious. McAfee was part of a crowd, some of whom were objecting to Officer Gaddis’ efforts, with his partner, Officer Lewis, to stop a fight between two men. Somebody shouted, “Kill the pig.” Another said, “Get his gun and kill the m-f-” Another man or men had beaten Gaddis badly, causing him to fall on the hood of a car, and later in the gutter. McAfee’s kick rendered him unconscious.
This was a mob, and all of the active participants were guilty of the crime. State v. Roby, Fla.1971, 246 So.2d 566. A jury was justified in believing that the intent behind the assault was to kill.
Affirmed.
PIERCE, C. J., and LILES, J., concur.